Citation Nr: 0010405	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-14 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of a proper initial rating for status-post 
cervical diskectomy and fusion at C5-6 and C6-7, with status-
post foraminotomies at the same levels, currently assigned a 
40 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1983 to October 
1997.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
the veteran's status-post cervical diskectomy and fusion at 
C5-6 and C6-7, with status-post foraminotomies at the same 
levels with degenerative joint disease and radiculopathy 
(neck disability or disorder), and assigned a 40 percent 
evaluation, effective from October 10, 1997.  The veteran 
filed a timely appeal, contending that the severity of his 
neck disability warrants assignment of an initial evaluation 
in excess of 40 percent.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's cervical spine is not shown to be 
ankylosed, and his service-connected neck disability is 
objectively shown to involve symptomatology most consistent 
with severe limitation of the cervical spine and severe 
intervertebral disc syndrome involving persistent symptoms 
including radiculopathy, characteristic pain and demonstrable 
muscle spasm with little intermittent relief.  


CONCLUSION OF LAW

The criteria for assignment of an initial 60 percent 
evaluation for the veteran's service-connected neck 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  The evidence includes the veteran's service medical 
records, records of treatment following service, a report of 
a VA rating examination, and personal statements made by the 
veteran in support of his claim.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which the 
functional loss due to pain is demonstrated.  

In the present case, the record shows that the veteran 
currently suffers from a cervical spine disorder.  Such 
disorder has been characterized as status-post cervical 
diskectomy and fusion at C5-6 and C6-7, with status-post 
foraminotomies at the same levels with degenerative joint 
disease and radiculopathy.  By a February 1998 rating 
decision, service connection for the cervical spine disorder 
was granted, and an initial 40 percent evaluation was 
assigned, effective from October 10, 1997.  The veteran 
appealed that decision, contending that he had been denied 
employment with the U.S. Postal Service as a mail handler due 
to his service-connected disability, and that the severity of 
his symptoms warranted initial assignment of a higher 60 
percent evaluation.  

In January 1998, the veteran underwent a VA rating 
examination.  The report of that examination showed that the 
veteran was scheduled to begin work with a computer training 
company to work at a desk with computers the following week.  
The veteran stated that he experienced popping and cracking 
in his neck when he turned his head and shooting pains into 
his arms, but that he was able to cope with the shooting 
pains on exertion.  On examination, the veteran was shown to 
have 20 degrees of flexion; 12 degrees of extension; left and 
right rotation to 32 and 20 degrees, respectively; and left 
and right lateral flexion to 18 and 10 degrees, respectively.  
The examiner stated that he was able to feel muscle spasms in 
the veteran's neck on passive movement.  He also offered that 
the veteran's problems were "the tip of an iceberg" 
regarding his assessment that the veteran had arthritis which 
would only increase in severity over time.  The examiner 
indicated that the veteran was moderately disabled due to his 
cervical spine disorder.  The examiner concluded with 
diagnoses of status-post fusion and foraminotomy and 
degenerative joint disease of the cervical spine with 
moderate loss of range of motion, moderate neuropathy in the 
left hand and chronic recurrent muscle spasms which were 
aggravated upon exertion.  

Contemporaneous clinical treatment records dating from 
November 1997 through June 1998 show that the veteran was 
seen throughout this period for what was characterized as 
severe chronic neck pain.  His treating physicians noted that 
the veteran had restricted movement in his neck, and 
indicated that they suspected that his overall condition was 
worsening.  The veteran also complained of experiencing 
intermittent weakness and numbness in his upper extremities, 
and indicated that he occasionally dropped things from his 
hands due to weakness and numbness.  

A December 1997 neurological examination report showed no 
evidence of left cervical radiculopathy.  However, the 
clinical treatment records show that the veteran was issued a 
TENS unit, but that his pain increased in severity when 
performing any activity.  Over time, the veteran complained 
of increasing shooting pain in his upper extremities, and by 
June 1998, the treatment records indicated that his 
medication was improving his pain somewhat, and that he had 
"normal power in his arms and legs."  An April 1998 
treatment note indicated that the veteran was then in 
training to become a business manager or supervisor, but a 
subsequent letter received from the U.S. Postal Service, 
dated in May 1998 stating that he was being denied employment 
as a mail handler due to his physical disabilities.  

The Board has evaluated the foregoing, and concludes that the 
severity and nature of the veteran's symptomatology with 
respect to his cervical spine disorder warrants assignment of 
an increased initial evaluation of 60 percent.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999), slight 
limitation of the cervical spine warrants assignment of a 10 
percent evaluation, moderate limitation of motion warrants 
assignment of a 20 percent evaluation, and a 30 percent 
evaluation, the highest rating available under Diagnostic 
Code 5290, is warranted for severe limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), 
moderate, recurrent attacks of intervertebral disc syndrome 
warrant assignment of a 20 percent evaluation.  A 40 percent 
evaluation is contemplated for severe recurring attacks with 
intermittent relief.  Assignment of a 60 percent evaluation, 
the highest available under Diagnostic Code 5293, is 
contemplated for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

The Board finds that the veteran's objectively demonstrated 
limitation of motion can best be characterized as "severe" 
under Diagnostic Code 5290.  In this regard, the evidence 
shows that he has lost one-third of forward flexion, more 
than one-half of his backward extension, approximately one-
half of his left and right lateral flexion, and substantially 
more than one-half of his range of motion on his left and 
right rotation.  That the veteran experiences severe pain on 
motion is not in question.  The objective medical evidence 
clearly shows that the veteran experiences pain on any sort 
of motion in his cervical spine due to his degenerative joint 
disease and residuals of the diskectomy and fusion at C5-6 
and C6-7.  

However, there appears to be some question as to the 
frequency of the veteran's episodes of pain.  The clinical 
treatment records tend to indicate that the veteran 
experienced near-constant severe pain with intermittent 
weakness, although the June 1998 treatment note suggested 
that his pain was abated somewhat due to medication.  In any 
event, after resolving all reasonable doubt in favor of the 
veteran, and after taking the effects of pain and weakness 
into consideration, the Board finds that his symptomatology 
most closely approximates the criteria for assignment of a 60 
percent evaluation under Diagnostic Code 5293.  The veteran's 
symptoms can easily be described as persistent, with 
radiculopathy into both upper extremities, and the examiner 
who conducted the January 1998 rating examination expressly 
noted the presence of muscle spasms on passive motion.  
Further, while there may be some question as to the degree 
and frequency of any relief the veteran actually experiences, 
the Board finds sufficient objective medical evidence of 
record to support a finding that the veteran experiences 
little intermittent relief.  Therefore, the Board finds that 
a grant of an initial 60 percent evaluation for the veteran's 
cervical spine disorder is warranted in this case.  See 
generally 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1999) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 591 
(1991).  Here, there has been no showing that the disability 
under consideration has necessitated frequent or any post-
service periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board fully recognizes that the veteran was 
precluded from obtaining employment as a mail handler with 
the U.S. Postal Service due to his physical disabilities.  
However, the clinical treatment records and rating 
examination report indicate that the veteran was about to 
obtain employment with a computer training company working at 
a desk job with computers, and that he was also in training 
to become a business manager or supervisor.  The Board 
recognizes that the veteran's physical disability may 
preclude him from obtaining employment requiring physical 
labor, but the medical evidence fails to show that he is 
incapable of obtaining or retaining employment in a more 
sedentary field, such as the computer-related desk job he was 
reportedly about to begin in January 1998.  Accordingly, the 
Board finds that there has been no showing that the veteran's 
cervical spine disorder has caused marked interference with 
employment.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, entitlement to an initial 60 
percent evaluation for cervical status-post diskectomy and 
fusion at C5-6 and C6-7, with status-post foraminotomies at 
the same levels with degenerative joint disease and 
radiculopathy, is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


